Case 1:18-mj-03537-.]I\/|C Document 3 Filed 01/03/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTR]CT OF MARYLA]`}_DS 3 5
" 3 7 JMC

IN THE MATTER OF THE SEARCH Case No. ‘
AND SEIZURE OF CERTAIN
ELECTRONIC MEDIA UNDER SEAL

 

` AFFIDAVIT IN SUPPORT OF A SEARCH AND SEIZURE WARRANT

l. l, Special Agent Matthew Carey, of the Federal Bureau of investigation (“FBI”),

being first duly swom, do hereby depose and states as follows:

2. l make this affidavit to apply for search and seizure warrants for six cellular

telephones and one USB thumb drive, as listed below and described in Attachment A.

Target Telephone l is a cellular telephone that was seized from Waymond R]CHARD
incident to his state arrest.

Target Telephone 2 is a cellular telephone that was seized from Devron TOWSON
incident to his federal arrest.

Target Telephone 3 is a cellular telephone that was seized from Malik CAUTHORNE
incident to his federal arrest

Target Telephone4 is a cellular telephone that was seized from Kenneth JONES incident

to his federal arrest.

_'l`arget Telephone 5 and 6 are cellular telephones that were seized from Yaunike

}~`ilLTON-B`EY incident to his federal arrest. The Black USB thumb drive was seized from

Yaunike HIL'.I`ON-BEY.

 

TARGET TELEPHONES lDENTIFYING NO. LOCATION SEIZED

 

Target Telephone 1: Ap_ple FCC lDBLG-E3085A Arrest of Waymond RICHARD
iPhone Model A`l 660

 

 

Target Telephone 2: LG IMEI: 35822608593563 `From Devron TOWSON’s person
Model SP320

 

 

 

 

Case 1:18-mj-03537-.]I\/|C Document 3 Filed 01/03/19 Page 2 of 15

13-3537.1~10

 

 

 

 

 

 

 

Target Telephone 3: Apple IME]: 356084090884911 From Malik CAUTHORNE’$

iPhone Product Red person

'l`arget Telephone 4 : IMEII 355674081486691 From Kenneth JONES’ person

Motorola XT] 765

Target Telephone 5: S/N: 0`14892003802000 From Yaunike HlLTON-BEY’s

A]catel Blu person

'l`arget Telephone 6: Apple FCC ID: BCG`E2816A From Yaunike }-llLTON-BEY’s

iPhone Model A1549 person

Black USB thumb drive ECMMD16G405M1XD lFrom Yaunike HILTON-BEY’s
person

 

 

 

(collectively, the “Target Electronic Media”).

2. 1 am an “investigative or law enforcement officer . . . of the United States” within
the meaning of 18 U.S.C. § 25]0(7), that is, an officer of the United States empowered by law to
conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. 1 am
a duly sworn member of the FBI and have been so employed since August 21 , 201 6. I am currently
assigned to the Baltimore `Division of the FB], Safe Streets Task Force, in Baltimore, Maryland. 1
have set forth only the facts l believe are necessary to establish probable cause. I base the
information contained in this Ai`iidavit on my review of reports and documents, and interviews
with witnesses and other law enforcement officers.

3. As set forth below, l submit that there is probable cause to believe that the
information sought through this search warrant will uncover evidence, fruits, and/or
instrumentalities relating to violations of federal criminal offenses, including: possession with
intent to distribute controlled substances, in violation of 21 U.S.C. § 841; and conspiracy to
distribute controlled substances, in violation of 21 U.S.C. § 846.

AFFIANT BACKGROUND

4. Your afiiant, Special Agent Matthew Carey, is a Special Agent with the Federal

Bureau of lnvestigation (FBI) and has been so employed since 2016. 1 have authored, executed,

and/orparticipated in approximately ten search and seizure warrants for illegal narcotics and

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 3 of 15

18~3537JMC

related paraphemalia. Additionally, 1 have assisted in the execution of a federal Title 111 orders 1
am currently assigned to investigate violent gangs in the Baltimore area as a member of the FBl’s
Safe Streets Task Force. 1 have worked for three months on the FBl Baltimore Division’s
surveillance operations group, following several individuals involved in narcotics trafficking
within Baltimore City, and the greater Baltimore area. 1 have been the affiant on multiple search
warrants and tracking warrants for drug trafficking organization cases

5. With respect to drug trafficking investigations in particular, 1 have worked directly
with confidential sources and informants to conduct controlled purchases of controlled dangerous
substances During these investigations 1 have performed duties associated with electronic
surveillance including, but not limited to, monitoring intercepted telephone calls, conducting
surveillance, and transcribing those same conversations 1 have listened to numerous intercepted
communications between individuals involved in or suspected to be involved in the distribution of
controlled dangerous substances As a result of these investigations ll also have extensive
experience in debriefing defendants informants participants and various persons directly involved
in buying and distributing controlled dangerous substances and have become familiar with the
language and terminology used by those persons, the prices of controlled dangerous substances
and the packaging used to distribute these substances, and the organizational structure of
enterprises that traffic in controlled dangerous substances l also have become familiar with the
7 use of wire and electronic communication devices by drug traffickers, the _pattems of activity of
drug traffickers and the methods, language and terms that are used by drug traffickers to disguise
drug trafficking and the source and nature of the profits they earn from their illegal activities

6. Through training, education and experience, 1 have become familiar with the

manner in which illegal drugs are trans_ported, stored, and distributed, the possession and use of

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 4 of 15
18 - 3 5 3 7 JMC

firearms in connection with trafficking of such drugs, and the methods by which narcotics
traffickers collect, store and conceal the proceeds of their illegal activities 1 have also become
familiar with the manner in which narcotics traffickers and gang members use te`lephones, cellular
telephone technology, pagers, coded communications or slang-filled telephone conversations
false or fictitious identities, and other means to facilitate their illegal activities and thwart law
enforcement investigations. During my time in law enforcement, l have learned the following:

a. Pcrsons involved in the illegal distribution of controlled substances
keep and maintain records of their various activities Experience in similar cases has
established that such records are regularly concealed in a suspect’s automobile, residence,
office; and on his person, and that they take various forms Documents commonly
concealed by traffickers, include but are not limited to notes in code, deposit slips, Wired
money transactions savings pass books, hidden bank accounts, photographs of co-
conspirators, various forms of commercial paper, personal address books, notebooks,
records, receipts, ledgers, travel receipts (rental receipts, airline tickets, bus tickets, and/or
train tickets) both commercial and private, money orders and other papers relating to the
ordering, transportation, sale and distribution of controlled dangerous substances or other
such documents which will contain identifying data on the co-conspirators. The
aforementioned items are kept in locations that are considered safe by the drug traffickers
such as safety deposit boxes, residences vehicles and on their person, where they have
ready access to them. 1 know that drug traffickers often have several residences decreasing

the likelihood of detection by law enforcement;

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 5 of 15

18 " 3 5 3 7 JMG

b. Persons involved in the illicit distribution of controlled substances
due to advancement in technology, may be utilizing computers cellular telephones (smart
phones) or other electronic storage media to store the records listed above;

c. 1 also know, based on training and experience, that large scale drug
traffickers must maintain on hand large amounts of United States currency in order to
maintain and to finance their ongoing narcotics business Based on training and experience
1 know that persons involved in large scale drug trafficking conceal in their residences .
currency, financial instruments and evidence of financial transactions relating to narcotics
trafficking activities

d. Persons involved in the illicit distribution of controlled substances
utilize cellular telephones pagers and other electronic communications devices to facilitate
illegal drug transactions The electronically stored information on these devices is of
evidentiary value in identifying other members of the drug trafficking conspiracy and
establishing the relationship between these individuals;

e. Persons involved in the illicit distribution of controlled substances
take or cause to be taken photographs of themselves their associates, their property and
their product. These traffickers usually maintain these photographs in their possession, in
locations such as their homes vehicles electronic devices or on their person; and

f. 1 know, based on training and experience that drug traffickers
commonly have in their possession, that is, on their person, in their residences and/or
businesses firearms and other weapons Said firearms and weapons are used by the

traffickers to protect and secure their large amounts of narcotics and United States currency

Case 1:18-mj-O3537-J|\/|C Document 3 Fi|eo| 01/03/19 Page 6 of 15

18"3537JMC

from loss to law enforcement agents or other members of the criminal element that are

motivated by greed.

10. 1 know from my training and experience that cellular phones are a vital instrument
of drug traffickers and that these phones contain various items of evidentiary value. The phones
of traffickers often store contact information (including phone numbers) of customers
coconspirators suppliers and other members of the conspiracy. These phones often also contain
the substance (i.e. text messages) of the communications between drug trafficking conspirators
which is critical evidence in any investigation. ln addition to the communications between drug
traffickers cellular. telephones can yield evidence of videos or photographs of controlled
substances fireanns, coconspirators meeting locations and other evidence. Cellular telephones
can also store evidence of location information of the phone and its user. Cellular telephones can
also contain information about the phone itself, including the number, IMEI designation,
associated e-mail addresses and other information about its use.

ll. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause for the requested search warrant, 1 have not included every detail of every aspect
of the investigation. Rather, l have set forth only those facts that l believe are necessary to establish
probable cause. 1 have not, however, excluded any information known to me that would defeat a
determination of probable cause. The information contained in this Affidavit is based upon my
personal knowledge, my review of documents and other evidence, and my conversations with other
law enforcement officers and other individuals All conversations and statements described in this
Affidavit are related in substance and in part unless otherwise indicated. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 7 of 15

18-3537.1~10

PROBABLE CAUSE

]2. 1n or around January 2018, the FB] began an investigation of a violent drug
trafficking organization (DTO) involved in selling heroin and/or Fentanyl at a “drug shop” located
in the area of West Pratt and South Calhoun Streets in west Baltimore City,
Maryland. Heroin/Fentanyl drug shops in Baltimore City are typically given a name, which is also
the “brand” name given to the heroin/Fentanyl. The names are given to the heroin/.Fentanyl in
order for the customers to know where to purchase specific heroin/.Fentanyl that they believe is
good quality.

13. Based on interception of jail calls information from confidential sources physical
and video surveillances and controlled purchases 1 believe the drug shop run by the DTO that
operates in the vicinity of the intersection of West Pratt and South Calhoun Streets distributes
heroin and/or Fentanyl. Throughout the course of the investigation, law enforcement officers
identified WAYMOND `RICHARD a/kfa “SQUIRT,” Calvin MAT'I`HEWS a/kfa “BlLLY,”
Shanee BURTWELL, Devron TOWSON, Kenneth JONES, Malik CAUTHORNE, Yaunike
HlLTON-BEY and others as individuals believed to be members of this DTO.

Hand-to-Hand Transactions

14. From January to June 20]8, the FBl has conducted video surveillances showing
several members of the DTO to include `RICHARD, CAUTHORN`E, HILTON-.BEY, JONE5 and
TOWSON conducting hand to hand narcotics transactions in the area of the 1400 block of Kuper
Street. The video footage spans months and captures in clear detail the users of the Target
Electronic `Media and others members ofthe DTO repeatedly supplying customers with suspected
narcotics (as evidenced by the gel capsules and vials) throughout the time period above, and shows
their faces in clear detail as well.

Controlled Purckases

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 8 of 15

18~3537JMC'

15. As detailed above, l am seeking warrants for phones and media used by five
different members of the DTO. The CS is a registered FBI confidential source who has provided
information to the FBI at various time periods since'2009. The CS has a criminal history and is
being monetarin compensated for his/her cooperation. The CS purchased gel capsules of
suspected narcotics from members of the DTO in and around the 1400 block of Kuper Street. Two
of the controlled purchases were from JONES (February 2, 2018; May 5, 2018). One of the
controlled purchases was from HlLTON-BEY (February 7, 2018). On May 9, 2018, the CS
purchased Fentanyl from TOWSON. Laboratory results of gel capsules purchased during three of
the controlled purchases including the May 9, 2018 purchase from TOWSON, tested positive for
Fentanyl.

Confidential Sources

16. The FBl has spoken with no less than four confidential sources (CS-A - CS-D),
who are cooperating in exchange for leniency on pending criminal charges and who collectively
confirm that RICHARD, CAUTHORNE, JONES, TOWSON, and HlLTON-BEY comprise a
larger drug trafficking organization that sold heroin and Fentanyl over the course of late 2017 to
mid 2018. While these individuals have criminal arrests and convictions there information
corroborates other evidence summarized above and below.

17. These confidential sources have explained in detail the operation of the drug
trafficking organization and identified R]CHARD as occupying a leadership role in the day-to-day
activities ln addition, these confidential sources collectively have identified by appearance and/or
name the remaining users of the Target Electronic Media as individual hitters (i.e. distributors)
for the DTO.

Histo rical A rrests

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 9 of 15

1'8"3537JMC

18. The F.BI has also reviewed the criminal histories of the Target Subjects, to include
lRICHARD, CAUTHORNE, JON‘_E,S, TOWSON, and HlLTON-B`EY. Based upon that review, 1
am aware of` multiple previous drug trafficking arrests or convictions for the users of the Target
Elecrmni¢ Media.

Prew'ous Search Warrants

19._ Based on the probable cause summarized above, United States Magistrate Judges
have authorized several search and tracking warrants for the users of the Target Electronic
Media. See, e.g., Misc. No. 18-1934-ADC (social media warrant for users including HlLTON-
BEY); 18-2286-SAG (tracking warrant for phone used by RJCHARD). The FBI has obtained
valuable information from these warrants including social media content demonstrating what 1
believe to be evidence of association with the DTO among the users of the Target filectronic
Media. See Attachments C-D.

F ederal Indictment

20. On September 5, 2018, nineteen individuals including TOWSON, JONES,
CAUTHORNE, HlLTON-BEY and RICHA`RD were federally indicted for conspiracy to sell
heroin (Crim. No. RD`B-18-0339). As a result, a Federal Arrest`warrants were issued for those
subjects

(Target Telephone I)

21. On September 2, 2018, lBPD Officers located Waymond RICHARD on the 100
block of South Carey Street. BPD Of`ficers were aware that RICHARD had an open arrest warrant
at that time. ,BPD Officers attempted to make contact with RICHARD: RICHARD fled the area
on foot. RICHARD was located at an abandoned garage behind the 100 block of South Stockton
Street. RICHARD was placed under arrest. While Officers were walking RICHARD to the car,

RlCHARfD grabbed a black iPhone (Target Telephone l) from his back pocket and attempted to

9

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 10 of 15

18~3537JMC

throw it in the crowdl. The phone was recovered by the officers A search incident to arrest of
RICHARD resulted in the recovery bf a clear tied bag containing three pink flip top containers
containing tan powdery substance and 14 white top glass vials containing a white powdery
substances

22. l believe RICHARD is a member of the DTO, and that a search of Target
Telephone 1 will reveal evidence of the drug trafficking conspiracy.

(Target Teleph one 2)

23. On September ]2, 2018, TOWSON was arrested by Baltimore City Police Officers
pursuant to the federal arrest warrant in the 100 block of South Carey Street in Baltimore,
Maryland. BPD Officers searched TOWSON incident to arrest and recovered a single key with the
word Nissan on it and a black LG cellular telephone (Target Telephone 2). A subsequent search
warrant on this vehicle resulted in the recovery of two firearms

24. l believe TOWSON is a member of the DTO, and that a search of Target
Telephone 2 will reveal evidence of the drug trafficking conspiracy.

(Target Telephone 3)

25. On October 3, 2018, Malik CAUTHORNE was arrested by Baltimore City Police
Olficers pursuant to the federal arrest warrant at 1633 Locust Avenue in Baltimore, Maryland.
lJBPD Officers searched CAUTHORNE incident to arrest and recovered an iPhone Product Red
cellular telephone (Target Telephone 3).

26. 1 believe CAUTHORNE is a member of the D'I`O, and that a search of Target
Telephone 3 will reveal evidence of the drug trafficking conspiracy.

(Target Telephone 4)
27. On October 4, 2018, Kenneth JONES was arrested by Baltimore City Police

Officers pursuant to the federal arrest warrant in the 100 block of South Carey Street in Baltimore,

10

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 11 of 15

1 s - 3 5 3 7 JMC
Maryland. BPD Officers searched Kenneth JONES incident to arrest and recovered a gold
Motorola cellular telephone (Target Telephone 4).
28. I believe Kenneth JONES is a member of the DTO, and that a search of Target

Telephone 4 Will reveal evidence of the drug trafficking conspiracy.

(Target Teleph ones 5 and 6)

29. On October 24 2018, Yaunike HILTON-BEY was detained by Baltimore City
Police Officers during the execution of a state search and seizure warrant at 4917 Park Heights
Avenue, Baltimore, Maryland. HILTON-BEY was taken to the Northwest District Police Station
pursuant to his federal arrest warrant in this investigation. BPD Officers searched HILTON-BEY
incident to arrest an Alcatel Blu cell phone and an iPhone (Target Telephones 5 and 6). The FBI
was contacted and HlLTON-BEY was transported to the United States Courthouse for his initial
appearance Upon arrival to the United States Courtho_use, HlLTON-BEY was searched by the
United States Marshals Service at which time a black USB Thumb Drive was located on his
person.

30. 1 believe HlLTON-BEY is a member of the DTO, and that a search of` Target
Telephones 5-6 and the black USB Thumb Drive will reveal evidence of the drug trafficking
conspiracy.

31. While the seizure of these cellular phones and media occurred weeks after the
federal indictment and arrest warrants 1 still believe that the Target Electronic Media contain
evidence of the drug trafficking (21 U.S.C. § 841) and drug trafficking conspiracy (21 U.S.C.
§ 846) that occurred months earlier and observed by the FBI. For starters 1 know from training
and experience that much of the valuable evidence stored on cellular phones (summarized above)
will remain even after drug traffickers stop their criminal activity. Additionally, 1 know that drug

trafficking is an ongoing and continuous activity that does not cease at a particular moment, as

11

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 12 of 15

18 - 3 5 3 7 JMc
evidenced in this case where R_`lCHARD (narcotics) and TO\lVSON (firearms) were found with
contraband during or after their arrest. There is also no better indication of the existence of
evidence on this media than the fact that a United States Magistrate Judge (Coulson, J.) previously
authorized a search warrant for other phones used by other DTO members and the FBI recovered
valuable evidence that preceded the date and time of the recovery of the phones See Misc. No.
18-2129-JMC.

32. 1 therefore submit that a search of the Target Electronic Media will reveal
evidence of a crime. As described above, 1 kno_w based on my training, knowledge and expertise
that drug traffickers often use multiple telephones and other electronic media to communicate with
their suppliers and customers and to facilitate drug transactions 1 know that persons engaged in
. illegal activities use various forms of electronic media to include cell phones to coordinate with
fellow members As explained above, l believe that `R`ICHARD, JONES, HlLTON-BEY,
CAUTHORNE and TOWSON were engaged in a drug trafficking conspiracy. 1 believe
RICHARD, JONES, `l-.llL".l`ON-BEY, CAUTHORNE and TOWSON use cellular telephones and
other electronic media and electronic media storage devices in furtherance of these criminal
activities Moreover, the electronically stored information on these devices is of evidentiary value
in proving the drug trafficking activities of RlCHARD, JONES, HlLTON-BEY, CAUT.HORNE
and TOWSON, in identifying other members of the conspiracy, in establishing the relationship
between these individuals and identifying further drug customers and suppliers

ELECTRON]C STOR_AGE AND FORENSIC ANALYSIS OF TARGET PHONES

33. Based on my knowledge, training, and experience, l know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

12

Case 1:18-mj-O3537-.]|\/|C Docur_nent 3 Filed 01/03/19 Page 13 of 15

1 8 - 3 5 3 t JMc
intemet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensic tools ‘

34. As further described in Attachment B to the warrant authorizing the search of the
above listed cellular telephones this application seeks permission to locate not only electronically
stored information that'might serve as direct evidence of the crimes described on the warrant, but
also forensic evidence that establishes how the device was used, the purpose of its use, who used
it, and when. There is probable cause to believe that this forensic electronic evidence might be on
the devices because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of
a file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use,
who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic
process Electronic evidence is not always data that can be merely reviewed by
a review team and passed along to investigators Whether data stored on a

computer is evidence may depend on other information stored on the computer

13

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 14 of 15

18-3537Juc`

and the application of knowledge about how a computer behaves Therefore,
contextual information necessary to understand other evidence also falls within
the scope of the warrant

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

2. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant 1 am
applying for would permit the examination of the device consistent with the warrant The
examination may require authorities to employ techniques including but not limited to computer-
assisted scans of the entire medium, that might expose many parts of the device to human
inspection in order to determine whether it is evidence described by the warrant.

3. As a result of the above investigation, there is probable cause to believe that the
above listed digital evidence contains evidence, fruits and instrumentalities of drug trafficking in
violation of 21 U.S.C. § 841; and conspiracy to distribute controlled substances in violation of 21
U.S.C. § 846.

4. WHEREFORE, in consideration of the facts presented, 1 respectfully request that
this Court issue a search and seizure warrant for the above listed Target Electronic Media which
is also more fully described in Attachment A, for the items described in Attachment B and
according to the protoco|s set forth therein. '

% z -/
Special Agent Matthew Carey %/
Federa| Bureau of investigation '

Swom to before me this g :/: day of December, 2018

l

14

Case 1:18-mj-O3537-.]|\/|C Document 3 Filed 01/03/19 Page 15 of 15

18'3537.1~10

 

The Hon'orab_le 1.
United States M

 

15 s

